          Case 2:20-cv-00790-RSM Document 31 Filed 09/01/21 Page 1 of 3




 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT FOR THE
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7

 8
     JOHN M. KIVLIN,
 9                                                      No. 2:20-cv-00790 RSM
                                     Plaintiff,
10                                                      JOINT STIPULATED MOTION AND
            v.                                          ORDER AMENDING
11                                                      CASE SCHEDULE
     CITY OF BELLEVUE, A municipal
12   corporation, and PATRICK C. ARPIN, and
     CARL KLEINKNECHT, JOHN DOES                        NOTED FOR: 8/23/2021
13   NOS. 1 to 2 in their individual and official
     capacities,
14
                                  Defendants.
15

16

17          COME NOW BOTH PARTIES, Plaintiff John Kivlin and DEFENDANT CITY OF
18
     BELLEUVE, and DEFENDANTS PATRICK C. ARPIN, AND CARL KLEINKNECHT,
19
     through their respective attorneys of record, and move this Court for an Order amending
20
     the March 24, 2021 Schedule entered in the above-captioned matter
21
                                       .I.    STIPULATION
22

23   1.     This matter is currently set for a bench trial January 18, 2022. Defendants filed a

24   motion for summary judgment that has been fully briefed and awaits action by the Court. It
25   was noted for hearing on Friday, May 14, 2021.
26

27
     STIPULATION AND ORDER ON
     AMENDMENT OF CASE SCHEDULE-1
     2:20-cv-00790 RSM
            Case 2:20-cv-00790-RSM Document 31 Filed 09/01/21 Page 2 of 3




     2.      The parties agreed to, and the Court ordered, an extension of pending discovery and
 1
     other pre-trial pleadings to avoid expenditure of resources prior to the ruling on the
 2

 3   dispositive motion. Discovery cut-off was set for September 20, 2021. Dkt No.14.

 4   3.      As of this date, the Court has not ruled on the dispositive motion; Plaintiff’s
 5   rebuttal expert disclosure deadline is presently August 23, 2021, thirty days following the
 6
     date Defendants disclosed their expert report, on July 22, 2021 .
 7
     4.      The parties agree to permit Plaintiff an additional two weeks, until close of business,
 8
     September 7, 2021 due to the Labor Day holiday, for disclosure of any rebuttal expert and
 9

10   opinion subject to the following :

11                  a.      Both parties agree that the discovery cut-off should be amended to

12   reflect a cut-off date of November 19, 2021 as opposed to September 20, 2021.
13                  b.       Both parties agree that any expert disclosed by either party may
14
     amend their written report to include any additional findings consistent with the scope of
15
     their original disclosure following completion of discovery and no later than December 3,
16
     2021
17

18           c.      This order may be superseded by any Order of the Court addressing the

19   merits of Defendants’ Motion for Summary Judgment.

20

21
             Respectfully submitted this 23rd day of August 2021.
22

23
      /s/Patricia S . Rose____________
24
      Patricia S. Rose, WSBA #19046
25    Attorney for Plaintiff John Kivlin
26    1455 NW Leary Way, Suite 400
      Seattle, WA 98107
27
     STIPULATION AND ORDER ON
     AMENDMENT OF CASE SCHEDULE-2
     2:20-cv-00790 RSM
         Case 2:20-cv-00790-RSM Document 31 Filed 09/01/21 Page 3 of 3




     Phone: (206) 622-8964
 1
     Fax: (206) 694-2695
 2   Email: patty@pattyroselaw.com
 3

 4

 5   /s/Jayne L. Freeman____________________
     Jayne L. Freeman, WSBA #24318
 6   Attorney for Defendants City of Bellevue,
     Patrick Arpin, and Carl Kleinknecht
 7   801 Second Avenue, Suite 1210
     Seattle, WA 98104
 8
     Phone: (206) 623-8861
 9   Fax:(206) 223-9423
      Email: jfreeman@kbmlawyers.com
10

11
                                            II.    ORDER
12

13
           The Court, having reviewed the above stipulation, and being fully advised in the
14

15   premises, does order that a modified case schedule be issued forthwith reflecting the

16   dates identified by the parties as follows:

17   Rebuttal Expert Deadline-             09/07/2021
18   Discovery Cut-off                     11/19/2021
19
     Supplemented Expert Disclosure        12/03/2021
20
     (if any)
21
     DATED this 1st Day of September, 2021.
22

23

24

25                                         A
                                           The Honorable Ricardo S Martinez
26                                         Chief United States District Judge
27
     STIPULATION AND ORDER ON
     AMENDMENT OF CASE SCHEDULE-3
     2:20-cv-00790 RSM
